Order entered December 11, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00006-CR
                                       No. 05-15-00007-CR
                                       No. 05-15-00008-CR
                                       No. 05-15-00009-CR

                            GARY WAYNE BARNES SR., Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
        Trial Court Cause Nos. F80-16530-J, F81-01027-J, F81-01105-J, F81-02518-J

                                           ORDER
       The Court DENIES appellant’s November 9, 2015 motion to not accept the Anders brief
filed by counsel.
       Appellant also filed a “requested motion for an extension of time to file a pro se brief.”
By letter dated December 1, 2015, the Court gave appellant until January 28, 2016 to file his pro
se response. As that date has not yet passed, we DENY as premature the request for an extension
of time to file the pro se response.
       We DIRECT the Clerk to send copies of this order to Gary Wayne Barnes, Sr., Nanette
Hendrickson, and the Dallas County District Attorney’s Office.



                                                      /s/   LANA MYERS
                                                            JUSTICE